Title: To George Washington from William Vans Murray, 24 January 1796
From: Murray, William Vans
To: Washington, George


          
            Sir,
            112 Spruce St. [Philadelphia] 24. Jany 96.
          
          You will excuse me I am certain for the liberty I take in mentioning Mr Chase. Without touching in the remotest degree upon any thing belonging to the conversation I had the honour of, lately; & without intimating that I had been spoken to, or that Mr Chase had been even thought of by you Sir, I have taken some little pains to discover the opinions of several very respectable men from Maryland of Mr Chase—as one whose name would possibly among others naturally present itself to the recollection of the Executive, when the Judicial vacancies were contemplated—His competence & merit are admitted by the gentlemen whom I have chatted with. With Mr Gale, late of Baltimore, I had this morning a conversation about Mr Chase. He says that the recent attack on the Jurisdiction of the General Court has produced in Mr Chase’s mind great discontent—& that he thinks Mr Chase anxious to be out of the reach of the

Judicial changes, to which the fluctuating spirit of a State Government seems to render the General Court perpetually liable.
          You Sir will not deem it presumtion in me to declare, that after much reflexion upon Mr Chase’s competence and fitness, I think him worthy of the honour of filling a seat on the Federal Bench; to which I do believe he would carry an energy which a Jurisdiction, in many cases concurrent, requires, particularly in its infancy. He is now Chief Justice of the State of Maryland—a high testimony to his general worth. A party spirit roused a Resolution of Impeachment against him in seventeen hundred and ninety Four—It was confined to a supposed violation of the Constitution in his having accepted the Chief Justiceship & the Presiding Judgeship of a local Jurisdiction in Baltimore, called their criminal court. His conduct as a Judge, morally considered would have undergone a similar scrutiny had there been any foundation. The Resolution failed. I am with the greatest Respect Sir yr mo. ob. Sert
          
            W. V. Murray.
          
        